Title: To George Washington from Timothy Pickering, 28 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Philadelphia Septr 28. 1795.
          
          I received your letter of the 23d, last Saturday, and immediately wrote to Mr Boudinot to communicate your ideas expressed in the first paragraph of it.
          By to-morrow’s post I will acknowledge Mr Kinlock’s letter; altho’ as you observe, the case of his nephew appears to be remediless.
          The French letter is from an Emigrant residing at Lausanne in Switzerland, “who has remained faithful to his unfortunate monarch and to the constitution which he accepted.” He had for many years resided near the King of Prussia, in quality of minister of Malta. This leads him to revive the project which he had learnt from M. de la Fayette had existed, of establishing some relations between the U. States and that Island: and he says that he proposed the plan to the Grand Master, under whose orders he addressed a note on the subject to Mr Pinckney at London, which he supposes must have been transmitted to you.
          As a means of commencing these relations, he offers himself for the office of consul at Malta, where the American vessels trading to the Levant might find a sure refuge against the corsairs of Barbary. For his services he would hope to merit some recompense. Should no consulate be established at Malta, he tenders his services for the same employment at some port in Italy.
          To remove any political objection, he says he has never borne arms against his country: and his character would have been made known to you by Madame de la Fayette; if he could with safety to her, have asked it. His distress is his only title to your attention: He has lost his “country, rank and fortune.”
          This is the amount of his long letter, on which no measure can at present be contemplated; and an acknowledgement of the receipt of it, should that be thought proper, may be postponed till your return to Philadelphia. I have the honour to be with the highest respect, sir, your most obt servant
          
            Timothy Pickering
          
          
            P.S. An address from Judge Walton and some other gentlemen at Augusta in Georgia, stating objections to the treaty, has been

received: but in his letter covering their representation, the judge says that the intelligence of your having ratified the treaty had come to hand, since the dissolution of their meeting: notwithstanding which he felt himself bound to transmit their proceedings, which he desired might be laid before you; and which are therefore inclosed. Under the circumstances of the case no answer from you seemed necessary. I will just acknowledge the receipt of his letter, and inform him that the proceedings have been transmitted to you, with his letter.
            
              T. Pickering
            
          
        